Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                 Examiner’s Statement of Reasons for Allowance
Claims 1-16 are allowed because the prior art fail to teach a time temperature indicator device for measuring elapsed time after reaching a threshold temperature, formed of
a planar layered structure and comprising: a rupturable reservoir containing
an indicator material that is solid below the threshold temperature and liquefies above the threshold temperature, a base layer containing the reservoir, an intermediate layer comprising a migration medium,
an opaque upper layer disposed on a first surface of the intermediate layer and having a first window and a second window for providing a visual indication of progress of the liquid indicator material through the migration medium; wherein the device further comprises:
a plastic laminate laminated to an upper surface of the base layer and to a second surface of the intermediate layer, and
a release layer intermediate the plastic laminate and the reservoir;
the plastic laminate including a passage for enabling a flow of liquid indicator material from the reservoir to reach the migration medium so that when the temperature of the indicator material exceeds the threshold temperature after activation of the device, liquid indicator material will migrate through the migration medium, producing a visible change therein; the migration medium and the passage being formed in separate layers of said layered structure; the release layer operable to serve as a rupturable seal for preventing liquid indicator material in the reservoir from reaching the passage prior to activation, the rupturable seal capable of being ruptured in response to finger pressurisation of the liquid indicator material within the reservoir to dislodge the release layer, initiating flow of the liquid indicator material and thus activating the device;
the planar layered structure capable of being retained folded so as to form a barrier to liquid indicator material migration, and which can be unfolded so as to permit liquid indicator material migration through the passage prior to use; and
the device further comprising a removable retaining element for retaining the device folded prior to use, in combination with the remaining limitations of claims 2-16.        
                                                     Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAIL KAPLAN VERBITSKY whose telephone number is (571)272-2253.  The examiner can normally be reached on Mon - Fri 8AM-4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/GAIL KAPLAN VERBITSKY/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        March 02, 2021